IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46307

STATE OF IDAHO,                                 )
                                                )   Filed: February 20, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ROBERT E. KORATICH, III,                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Nancy A. Baskin, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of ten years, for lewd conduct with a minor under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Robert E. Koratich, III, pled guilty to lewd conduct with a minor under sixteen. I.C.
§ 18-1508. In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced Koratich to a unified term of life imprisonment, with a minimum period of
confinement of ten years. Koratich appeals, arguing that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Koratich’s judgment of conviction and sentence are affirmed.




                                                   2